Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Scott Savoy appeals from the tax court’s order upholding the Commissioner of Internal Revenue’s determination not to sustain the notice of levy with respect to Savoy’s 2007 income tax liability, granting Savoy relief from collection activity, and placing him in “currently not collectible” status. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the tax court. Savoy v. Comm’r of Internal Revenue, No. 12316-12L, 2014 WL 3928972 (U.S.T.C. Aug. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.